          Case 1:17-cr-00438-VEC Document 546 Filed 04/17/20 Page 1 of 1

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED: 4/17/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :         17-CR-438 (VEC)
                                                                :
 DAVID SANTIAGO,                                                :              ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 16, 2020, the Court received a copy of Mr. Santiago’s petition for

compassionate release (Dkt. 545);

        WHEREAS a court may, according to the plain language of 18 U.S.C. § 3582(c), reduce

a defendant’s sentence under the rubric of compassionate release only “upon motion of the

Director of the Bureau of Prisons” or “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier,” 18 U.S.C. § 3582(c)(1)(A);

        WHEREAS it appears that Mr. Santiago’s petition was filed with the warden on April 7,

2020;

        IT IS HEREBY ORDERED that, no later than April 30, 2020, the Government must

submit a letter confirming that Mr. Santiago’s petition was filed with the warden.



SO ORDERED.
                                                                _________________________________
Date: April 17, 2020                                                  VALERIE CAPRONI
      New York, NY                                                    United States District Judge
